     USDC IN/ND case 2:20-cv-00110-HAB document 10 filed 01/27/21 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

    AUDREY EUGENIA TRIPLETT,

                  Debtor-Appellant,
                                                            CAUSE NO.: 2:20-CV-110-HAB
                         v.                                   Bankruptcy No. 2:19-22143

    GORDON E. GOUVEIA, Trustee, et al.

                  Appellee.

                                      OPINION AND ORDER

         Audrey Eugenia Triplett is a bankruptcy debtor with a Chapter 7 proceeding pending in the

Bankruptcy Court in this district docketed as Case No. 2:19-22143-JRA. While she was

represented by counsel in the bankruptcy action, Triplett filed a civil action in the district court

under cause 2:20-CV-97-PPS-APR naming two defendants, Gordon Gouveia, the bankruptcy

trustee, and Patrick Young, her bankruptcy attorney. In her complaint, Triplett asked the court to

“review and decide on an existing bankruptcy case” and further sought to have the sale of her

house stopped and her bankruptcy petition dismissed. (ECF No. 1, Cause No. 2:20-CV-97-PPS-

APR). The district judge dismissed the action and directed the Clerk, pursuant to Fed.R.Bankr.P.

8001(a)(4), to transmit a copy of the opinion along with the complaint to the bankruptcy clerk. In

doing so, the District Judge construed Triplett’s complaint as a Notice of Appeal from Bankruptcy

Judge Ahler’s Order to Employ Broker and Effect Sale of Real Estates Parcel. (ECF No. 3, Cause

No. 2:20-CV-97-PPS-APR). Subsequently, Triplett filed a separate Notice of Appeal and

Statement of Election to District Court on March 17, 2020.1 (ECF No. 1, Cause No. 2:20-

cv-00110-


1
 Triplett paid a $5.00 filing fee but, to date, has not paid the remaining $293.00 docketing fee. (ECF No.
2). The failure to pay this fee is an alternate ground supporting dismissal of this appeal.

                                                    1
    USDC IN/ND case 2:20-cv-00110-HAB document 10 filed 01/27/21 page 2 of 3


HAB). This Court has jurisdiction over appeals from orders of the Bankruptcy Court pursuant to

28 U.S.C. § 158(a).

        Triplett’s appeal was filed pro se. Her attorney moved to withdraw from the bankruptcy

case on May 18, 2020, the same day Triplett filed her brief. The Order to Employ Broker and

Effect Sale of Real Estate Parcel that is the subject of her appeal was entered on March 3, 2020,

while Triplett was still represented by counsel. (ECF No. 26 in N.D. Ind. Bankr. Case No. 19-

22142-JRA). Counsel did not object to the Trustee’s Application to Employ Broker. In her brief,

Triplett pleads with the Court to overturn the bankruptcy judge’s order employing a real estate

broker because she does not want to lose her home and never intended when she filed bankruptcy

to have her home sold.

        Unfortunately, there is little this Court can do to aid Triplett now. Because Triplett did not

object to the Trustee’s application to employ broker and effect sale of real estate in the bankruptcy

court, any argument against such an order is now foreclosed. See In re Sokolik, 635 F.3d 261, 268

(7th Cir. 2011) (“[W]hen an issue was not raised in the bankruptcy court, a finding that the issue

is waived at the district court level is ‘the correct result, since to find otherwise would permit a

litigant simply to bypass the bankruptcy court.’” (quoting In re Weber, 25 F.3d 413, 415 (7th Cir.

1994)); In re Kroner, 953 F.2d 317, 319–320 (7th Cir. 1992). Accordingly, the Court concludes

that Triplett waived her right to appeal the bankruptcy judge’s order by not objecting before the

bankruptcy judge. The appeal is, therefore, DISMISSED.2 The Clerk is directed to enter judgment

in favor of the Trustee.



2
  The Court also notes that the focus of Triplett’s objections relate to the imminent sale of the house. The
bankruptcy order she is presently appealing is narrow; it simply authorizes the Trustee to employ a realtor
to effect the sale of the house. Any proposed sale, as noted in the bankruptcy order, is to be by application
to the bankruptcy court with notice to the creditors. Thus, her argument is premature as there has been no
application to complete the sale in the bankruptcy court.

                                                     2
USDC IN/ND case 2:20-cv-00110-HAB document 10 filed 01/27/21 page 3 of 3


   SO ORDERED on January 27, 2021.

                                     s/ Holly A. Brady
                                     JUDGE HOLLY A. BRADY
                                     UNITED STATES DISTRICT COURT




                                       3
